SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of May, 2011 TEFRON LTD. (Translation of registrant's name into English) Ind. Center Teradyon, P.O. Box 1365, Misgav 20179, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A Attached hereto and incorporated by reference herein is an unofficial translation from Hebrew of the Registrant's unaudited consolidated financial statements as of March 31, 2011, which have been filed with the Israeli Securities Authority. This Form 6-K is hereby incorporated by reference into Tefron Ltd.’s Registration Statement on Form F-3 (Registration No. 333-128847) and its Registration Statements on Form S-8 (Registration Nos. 333-139021 and 333-111932). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEFRON LTD. (Registrant) By: /s/Eran Rotem Name: Eran Rotem Title: Chief Financial Officer By: /s/ Hanoch Zlotnik Name: Hanoch Zlotnik Title: Treasurer Date: May 16, 2011 3 TEFRON LTD. Interim consolidated financial statements as at March 31, 2011 Unaudited Contents Page Auditors' review of the interim consolidated financial statements 1 Consolidated balance sheets 2 Consolidated statements of income 3 Consolidated statement of comprehensive income 4 Consolidated statements of changes in shareholders' equity 5 Consolidated statements of cash flows 6-8 Notes to the interim consolidated financial statements 9-13 Ernst & Young Auditors' review to the shareholders of Tefron Ltd. Introduction We have reviewed the attached financial information of Tefron Ltd. and its subsidiaries ("Group"), which includes the condensed consolidated balance sheet as at March 31, 2010, and the condensed consolidated statements of income, comprehensive income, changes in shareholder’s equity and cash flows for the period of three month then ended. The Board of Directors and Management are responsible for the preparation and presentation of the financial information for this interim period, in accordance with International Accounting Standard 34, "Financial Reporting for Interim Periods", and are also responsible for the preparation of financial information for this interim period in accordance with Chapter D of Securities Regulations (Periodic and Immediate Reports) - 1930. Our responsibility is to express a conclusion on the financial information for this interim period based on our review. Scope of Review We conducted our review in accordance with Review Standard 1 issued by the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information prepared by the Entity’s Auditor." A review of financial information doe interim periods consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is considerably less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel, and accordingly does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the above financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to the remark in the previous paragraph, based on our review, nothing has come to our attention which would cause us to believe that the above financial information does not comply, in all material respects, with the provisions of Chapter D of Securities Regulations (Periodic and Immediate Reports) - 1970. Without qualifying our above conclusion, we draw attention to note 1C to the financial statements regarding the company's operations and losses, and the uncertainty connected with meeting the financial covenants with the banks and regarding Management’s plans. Haifa, Israel KOST FORER GABBAY & KASIERER May 12, 2011 Certified Public Accountants - 1 - Tefron Ltd. Consolidated balance sheets As at March 31, As at December 31, Unaudited Audited Dollars thousands Dollars thousands Current assets Cash and cash equivalents Investments in securities available for sale Trade receivables Other receivables Inventory Non-current assets held for sale - Non-current assets Deferred taxes, net Fixed assets, net Goodwill and intangible assets Current liabilities Bank credit Trade payables Other payables Non current liabilities Bank loans Liabilities for benefits to employees, net Long term payables – institutions - - Deferred taxes, net - - Equityattributed to the Company’s shareholders Share capital Share premium Accumulated losses ) ) ) Treasury shares ) ) ) Capital reserve for financial assets available for sale ) ) ) Capital reserve for hedging transactions ) - Capital reserve for transactions with controlling shareholder Total equity The accompanying notes are an integral part of the interim consolidated financial statements May 12, 2011 Date of approval of the financial statements Arnon Tieberg Chairman of the Board Amit Meridor CEO Eran Rotem CFO - 2 - Tefron Ltd. Consolidated statements of statements of income For the three months ended March 31, For the year ended December 31 Unaudited Audited In dollars thousands Revenues from sales Cost of sales, net Gross profit (loss) ) Selling and marketing expenses General and administrative expenses Other expenses 10 - Operating loss ) ) ) Financial income 7 - 30 Financial expenses ) ) ) Financial expenses, net ) ) ) Loss before taxes on income ) ) ) Tax benefit (taxes on income) ) Loss ) ) ) Loss per share relating to the Company’s shareholders (in dollars) Basic and diluted loss ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements - 3 - Tefron Ltd. Consolidated statements of comprehensive income For the three months ended March 31, For the year ended Dec. 31 Unaudited Audited In dollars thousands Loss ) ) ) Other comprehensive income (loss), (after the tax effect): Profit realized – from cash flow hedging transactions - ) ) Profit (loss) not yet realized – from net cash flow hedging transactions ) - Loss not yet realized – from short-term investments - - (5 ) Actuarial loss from defined benefits program ) - ) Total other comprehensive income (loss) 46 ) ) Total comprehensive loss, attributed to the Company’s shareholders ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements - 4 - Tefron Ltd. Consolidated statements of statements of changes in shareholders' equity Relatingto the Company’s shareholders Share capital Share premium Balance of loss Treasury shares Capital reserve for financial assets available for sale Capital reserve for hedging trans- actions Capital reserve for transactions with a controlling shareholder Total capital Unaudited in dollar thousands Balance as at January 1, 2011 (Audited) - Total comprehensive income (loss) - - ) - - - ) Share-based payment - Balance as at March 31, 2011 (Unaudited) Balance as at January 1, 2010 (Audited) - Total comprehensive loss - ) - - ) - ) Share-based payment - Rights issue (less net issue costs of $ 187 thousands) - Capital benefit – from a transaction with a controlling shareholder - Balance as at March 31, 2010 (Unaudited) Share capital Share premium Balance of loss Treasury shares Capital reserve for financial assets available for sale Capital reserve for hedging trans- actions Capital reserve for transactions with a controlling shareholder Total capital Audited in dollar thousands Balance as at January 1, 2010 ) ) ) - Total comprehensive loss - ) - (5 ) ) - ) Share-based payment - Rights issue (after net issue costs of US$ 240 thousands) - Private placement (after net issue costs of $ 297 thousand) ) - Capital benefit – from a transaction With a controlling shareholder - Balance as at December31, 2010 (Unaudited) - The accompanying notes are an integral part of the consolidated interim financial statements - 5 - Tefron Ltd. Consolidated statements of statements of cash flows For the three months ended March 31, For the year ended December 31 Unaudited Audited In dollars thousands Cash flows from operating activities: Loss ) ) ) Reconciliations required to present cash flows from operating activities: Adjustments to statement of income items: Depreciation of fixed assets and intangible assets Loss from impairment of fixed and intangible assets - - Loss from impairment of inventory Cost of share based payment 70 Gain (loss) on disposal of fixed assets 10 (4 ) Deferred taxes, net 72 ) ) Change in liabilities for benefits to employees, net ) ) ) Taxes on income 59 32 ) Financing expenses Changes in assets and liabilities items: Decrease (increase) in trade receivables ) ) Decrease (increase) in other receivables ) ) Decrease (increase) in inventory ) ) Increase (decrease) in trade payables ) Decrease in other payables ) Cash paid and received during the period for: Interest paid ) ) ) Interest received 7 - 30 Taxes paid ) ) ) Taxes received - - ) ) ) Net cash used for operating activities ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements - 6 - Tefron Ltd. Consolidated statements of statements of cash flows For the three months ended March 31, For the year ended December 31 Unaudited Audited In dollars thousands Cash flows from investing activities: Acquisitions of fixed assets ) ) ) Acquisitions of non tangible assets - (1
